         Case 1:21-cv-00428-TSE Document 53 Filed 03/19/21 Page 1 of 17



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                               BALTIMORE DIVISION


 SEDRIC CATCHINGS et al.,                         *
 Plaintiffs,
                                                  *
 v.                                                    Case No.: 1:21-cv-00428-TSE
                                                  *
 CALVIN WILSON et al.,
 Defendants.                                      *


                   PLAINTIFFS’ STATUS REPORT TO THE COURT
                  REGARDING DISGREEMENTS WITH DEFENDANTS

       On March 17, 2021, as the Court ordered, the parties filed their agreement regarding the

implementation of a number of conditions at the Chesapeake Detention Center (“CDF”). See Dkt.

50-1. On March 19, 2021, the parties filed the agreement with the signatures of both Defendants

(“the Agreement”). Dkt. 52-1. Defendants also agreed to comply with certain of Plaintiffs’

discovery requests, as reflected in the Agreement.

       Meanwhile, the crisis continues in Defendants’ facilities. Per the Defendants’ own reports,

as of March 15, 2021, 11 residents and staff members at the Chesapeake Detention Facility (CDF)

were suffering from an “active infection.” Decl. of Warden Wilson, Dkt. 51-3, ¶ 13. Despite the

continued spread of the virus, Defendants will not agree to comply with certain other conditions

at CDF that are critical to immediate compliance with minimum COVID-related health standards

as set forth by scientifically-established protocols for isolation and quarantine. These measures are

needed to bring Defendants’ facilities into compliance with the Constitution and to stop the

increase of positives at CDF.

       As ordered by the Court, Plaintiffs now set out those conditions on which there is

disagreement, in the order of their significance to creating a constitutionally safe environment for


                                                 1
         Case 1:21-cv-00428-TSE Document 53 Filed 03/19/21 Page 2 of 17



the residents and staff at CDF.1 Underneath each condition is the corresponding provision of

proposed relief in the Complaint.

       Unless directed by the Court to do otherwise, Plaintiffs will bring these issues, as well as

outstanding discovery issues, before Magistrate Judge Nachmanoff as soon as possible.

       POINTS OF DISAGREEMENT REGARDING THE CONDITIONS AT CDF

       (1) An order that Defendants implement appropriate cohorting, including
           quarantining and medical isolation procedures, as recommended by CDC
           guidelines. Compl., Dkt. 1, Relief Requested “j” at p. 61.

       Point of disagreement 1: Defendants will not agree to quarantine all residents who shared

recreation time with residents who test positive for COVID-19. Instead, Defendants will agree to

quarantine only the cellmates of COVID-positive residents. Defendants’ own records for five

recent COVID-positive residents from February, for example, make clear that Defendants define

“close contacts” as applying only to the COVID-positive resident’s cellmate. Defendants have not

identified any other way that Defendants contract trace or otherwise identify “close contacts.”

       Point of disagreement 2: Defendants will not agree to conduct contact tracing to identify

other “close contacts” of COVID-positive residents beyond a cellmate.

       Impact on health and safety: By failing to conduct proper contract tracing by identifying

“close contacts,” Defendants nearly guarantee the continued spread of the virus, which in turn

guarantees a constitutional violation. Given CDF’s recreation schedule and the size of common

areas in housing units, every resident who shares recreation time with a positive resident (up to 11

other residents) almost certainly qualifies as a “close contact.” By not identifying every resident

who shares recreation time as a “close contact” and then quarantining that person, Defendants


1
        Counsel for the Defendants have reviewed these points of disagreement (though not the
detailed argument about the impact of these issues on health and safety). Counsel for the
Defendants concur that the parties have reached an impasse on these issues, at least at the present.

                                                 2
         Case 1:21-cv-00428-TSE Document 53 Filed 03/19/21 Page 3 of 17



dramatically increase the likelihood of an exposed resident remaining on a housing unit, free to

infect the other remaining residents. Relatedly, Defendants appear to be in violation of their own

policies on contact tracing and “close contacts.” Protocol for the Department of Public Safety and

Corrections Services, of which Defendant Green is the Secretary, defines “close contacts” in its

detention facilities as residents who were less than six feet away from a positive individual for at

least two minutes in a bounded timeframe. DPSCS, Covid-19 Contact Tracing Protocol for

Inmates and Contractor Staff (April 13, 2020), Ex. 1, at 1 (“Identify close contacts who were 6

feet or less from the case for a duration of 2 minutes or longer during the 7-day period preceding

the onset of symptoms (if not known, then use testing date[)]”). This practice is also in violation

of CDC guidance. See CDC, Interim Guidance on Management of Coronavirus Disease 2019

(COVID-19) in Correctional and Detention Facilities (“CDC Interim Guidance”), ECF 1-25,2

Definitions of Commonly Used Terms, Close Contact of Someone with COVID-19. In turn,

DPSCS’ own protocol requires these identified “close contacts” to be quarantined. Ex. 1, at 2

(“Inmates that met criteria for quarantine (close contact determined but asymptomatic) shall have

a quarantine order.”). The failure to comply with internal policies and CDC guidance nearly

guarantees the continued spread of the virus.

       Point of disagreement 3: Defendants will not agree to immediately test all residents in

quarantine (because of exposure to COVID), and are not willing to agree to test such residents

until the next regularly scheduled facility-wide test, which at present occur weekly.




2
   This Guidance was filed as an attachment to the Complaint. It is also available at
https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-
correctional-detention.html.

                                                 3
         Case 1:21-cv-00428-TSE Document 53 Filed 03/19/21 Page 4 of 17



       Impact on health and safety: Defendants are placing residents who have been exposed to

the virus together in a living area, some of whom may have contracted the virus and some of whom

may not. By not immediately testing to determine whether any of the exposed residents are in fact

positive, Defendants create unnecessary risk of positive residents infecting negative residents.

Defendants should be promptly moving any positive residents to medical isolation to prevent them

from spreading the virus. But at present, Defendants are testing residents in quarantine only on

regularly scheduled testing days for the facilities—which means that Defendants may be exposing

negative residents to positive residents for more than seven days (as results take a few days to

come back). This is contrary to CDC guidance. See CDC Interim Guidance, Testing Close

Contracts.

       Point of disagreement 4: Defendants will not agree not to stop adding residents to a

quarantine cohort after the cohort is formed. Defendants also rejected Plaintiffs’ proposed interim

compromise by which Defendants would agree to “avoid” adding residents to a quarantine cohort

after the cohort is formed.

       Impact on health and safety: Residents who are quarantined from one housing unit have to

undergo 14 days of quarantine to ensure they do not exhibit symptoms. By mixing in residents

from a different housing unit with the first group after the group is formed, Defendants insert new

residents who themselves may have the virus from a different source, i.e., introducing a new source

of infection. This is an unnecessary risk. Cf. CDC Interim Guidance, Cohorted Quarantine for

Multiple Close Contacts (who test negative) (“Do not add more individuals to an existing

quarantine cohort after the 14-day quarantine clock has started. Doing so would complicate the

calculation of the cohort’s quarantine period, and potentially introduce new sources of infection.”).




                                                 4
         Case 1:21-cv-00428-TSE Document 53 Filed 03/19/21 Page 5 of 17



       Point of disagreement 5: Defendants will not agree to house each resident in quarantine in

a single cell, separated from others. Instead, Defendants have agreed only to prioritize such

residents for single-cell housing, noting that “they would need ‘if possible’ language added based

on other institutional circumstances.”3

       Impact on health and safety: Residents in quarantine can infect one another, as described

above. The CDC recommends creating as much as space as possible across quarantined residents.

CDC Interim Guidance, Definitions of Commonly Used Terms, Cohorting (“While cohorting

those with confirmed COVID-19 is acceptable, cohorting individuals with suspected COVID-19

is not recommended due to high risk of transmission from infected to uninfected individuals.”).

       Point of disagreement 6: Defendants will not agree to immediately test any staff member

exposed to a COVID-positive resident or colleague, or to prohibit exposed employees from

returning to work without a confirmed negative test.

       Impact on health and safety: If Defendants decline to immediately test their staff members

after exposure, they cannot ascertain when it is safe for the staff member to return to work. And if

Defendants do not require a negative test or particular timeframe in which a staff member

quarantines at home, Defendants are inviting risk into their facilities.

       (2) An order that Defendants immediately create and implement a plan that complies
           with CDC Guidance to minimize transmission to and provide adequate medical
           monitoring and care to residents who are medically vulnerable to COVID. Dkt. 1,
           Relief Requested “n” at p. 62.

       Point of disagreement 1: Defendants will not agree to house all high-risk residents (whether

in quarantine, isolation, or general population) in single-occupancy cells, instead only agreeing to



3
      This language comes from edits made by counsel for the Defendants to an overview
document of the points of disagreement. See fn. 1.



                                                  5
         Case 1:21-cv-00428-TSE Document 53 Filed 03/19/21 Page 6 of 17



prioritize such residents for this placement. Defendants again indicate that “they would need ‘if

possible’ language added based on other institutional circumstances.”4

       Impact on health and safety: High-risk residents are at greater risk of severe illness if they

were to contract COVID. Placing these residents in single cells provides correspondingly increased

protection.

       Point of disagreement 2: Defendants will not agree to house “high risk” residents in

quarantine in a single cell. Instead, Defendants have agreed only to prioritize such residents for

single-cell housing, noting again that “they would need ‘if possible’ language added based on other

institutional circumstances.”5

       Impact on health and safety: “High risk” residents are the ones most at risk of a catastrophic

outcome if they contract COVID. Defendants report that CDF is well under its maximum capacity

for residents as of March 17, 2021. Dkt. 51-3 ¶ 1. Even if Defendants decline to house high-

residents in general population in single cells, they should absolutely be doing so for high risk

residents in quarantine. CDC Interim Guidance, Cohorted Quarantine for Multiple Close Contacts

(who test negative) (“If cohorting close contacts is absolutely necessary, be especially mindful of

those who are at increased risk for severe illness from COVID-19. Ideally, they should not be

cohorted with other quarantined individuals. If cohorting is unavoidable, make all possible

accommodations to reduce exposure for the individuals with increased risk of severe illness.”).

       Point of disagreement 3: Defendants will not agree to heightened monitoring of high-risk

residents in its facilities, including temperature and symptom checks at least three times daily.




4
       See fn. 3.
5
       See fn. 3.

                                                 6
         Case 1:21-cv-00428-TSE Document 53 Filed 03/19/21 Page 7 of 17



       Impact on health and safety: High-risk individuals, by definition, are at an increased risk

of severe illness if they were to contract COVID. Heightened monitoring of such residents would

ensure that health officials will become aware of health issues and those issues can be treated.

Indeed, the condition Plaintiffs proposes is less stringent than what the CDC recommends, which

is monitoring of almost all residents in a facility when the facility has a positive test among

residents or staff. See CDC Interim Guidance, Management Strategies for Incarcerated/Detained

Persons without COVID-19 Symptoms (“If individuals with COVID-19 have been identified

among staff or incarcerated/detained persons anywhere in a facility, consider implementing regular

symptom screening and temperature checks in housing units that have not yet identified infections,

until no additional infections have been identified in the facility for 14 days.”). And as noted above,

as of March 17, 2021, 11 residents and staff members currently have an “active infection.”

       (3) An order that Defendants create and enact CDC-recommended social distancing
           policies that allow for adequate spacing of six feet or more between residents, as
           well as a pause on new admissions to CDF pending control of the outbreak. Dkt.
           1, Relief Requested “f” at p. 61; Dkt. 18-1, Relief Requested “b” at p. 5.

       Point of disagreement 1: Defendants will not agree to implementing social distancing

policies (such as spacing out residents across cells in housing units), arguing that the facility does

not allow for creating six feet of space between individuals with its present population. Instead of

implementing such policies or spreading residents out over the facility, Defendants have agreed

only to encourage social distancing of residents during recreation.

       Impact on health and safety: Meaningful social distancing policies (particularly for housing

residents) are critical to slowing and stopping the spread of the virus. CDC Interim Guidance,

Definitions of Commonly Used Terms (“Social distancing is vital for the prevention of respiratory

diseases such as COVID-19, especially because people who have been infected with SARS-CoV-

2 but do not have symptoms can still spread the infection.”). Small, simple measures—such as


                                                  7
         Case 1:21-cv-00428-TSE Document 53 Filed 03/19/21 Page 8 of 17



single-celling (described supra) or leaving a cell open between occupied cells—can combat the

spread of highly infectious viruses like COVID-19. Id., Cohorted Quarantine for Multiple Close

Contacts (who test negative) (“Employ social distancing strategies related to housing . . . to

maintain at least 6 feet of space between individuals.” (emphasis added)). As noted supra,

Defendants report that they are well under the maximum capacity of the resident population at

CDF. To the extent that space limitations nonetheless create restraints, they ignore an obvious

solution: restricting the resident population size.

        Point of disagreement 2: Related to this point, Defendants will not commit to decline to

accept new admissions until 14 days after there are no new positive tests of residents or staff

pursuant to facility-wide testing. Defendants indicate, however, that as of March 17, 2021, they

are currently not accepting new detainees from the U.S. Marshals Service. Dkt. 51-3 ¶ 4.

        Impact on health and safety: Pausing admissions (while the facility straightens out its

policies and practices) is critical to ensure that another outbreak will not happen. CDF admitted

two women within the last three months who were housed in units next to COVID-positive men—

during the height of the outbreak. See, e.g., Res. Decl. (Dkt. 1-14) (woman who was new admission

placed next to COVID-positive men in January); Res. Decl. H (Dkt. 7-1) ¶ 28 (COVID-positive

male resident placed next to a different new admission, also a woman, in February). This placement

is reflected in Defendants’ own housing records, too. Defendants have not implemented the types

of policies necessary to protect residents and staff alike. Defendants have other facilities in which

to house residents; Defendants have also indicated that the U.S. Marshals Service has other

facilities that it uses to house pretrial detainees for the District of Maryland.




                                                   8
         Case 1:21-cv-00428-TSE Document 53 Filed 03/19/21 Page 9 of 17



       (4) To the extent it is necessary to ensure constitutionally sufficient procedures or to
           protect certain residents’ constitutional rights, order the Warden to transfer
           residents to another appropriate facility. Dkt 1, Relief Requested “o” at p. 61.

       Point of disagreement 1: Defendants will not agree to transfer residents to other facilities

that are not experiencing the problems at CDF, despite Defendants’ expressed concern that the

resident population size may limit their ability to comply with CDC guidance.

       Impact on health and safety: Although transferring residents would presumably eliminate

the space constraints that Defendants claim prohibit adequate social distancing and single-cell

housing, Defendants do not explain why they decline to transfer residents to a different facility

(and instead indicate that a court order would be necessary to begin transfer). Meanwhile,

Defendants are already using their transfer authority to move residents for medical isolation to the

Jail Industries Building (JIB), sometimes referred to as the Health Monitoring Facility (HMF).

       Point of disagreement 2: Defendants will not agree to stop transferring COVID-positive

residents from CDF to the Jail Industries Building.6

       Impact on health and safety: As described in the Complaint, JIB is an inappropriate facility

for individuals who are recovering from a dangerous virus. Dkt. 1 ¶¶ 162-179 (describing residents

wearing paper clothing despite broken windows and low temperatures, absence of cleaning

procedures, and deprivation of necessary medications to individuals with preexisting conditions,




6
   Plaintiffs’ request is that Defendants stop transferring residents at CDF to JIB, not that
Defendants close JIB altogether. Defendants have misunderstood Plaintiffs’ requests. See Dkt. 51-
1 at 10 (“The plaintiffs have asked this Court to order that the HMF be closed . . . “). Per
Defendants’ own explanations, JIB houses detainees and inmates from other of Defendants’
facilities, not just from CDF. Dkt. 51-3 ¶ 6(k) (explaining that JIB is used for “inmates and
detainees in the Central Region”). Per Defendants’ report, JIB houses five “inmates and detainees”
at present. Id. Plaintiffs’ request is limited: that Defendants stop transferring CDF residents to JIB.

                                                  9
        Case 1:21-cv-00428-TSE Document 53 Filed 03/19/21 Page 10 of 17



among other things). Medical isolation should be a safe, clean, and medically appropriate

environment, not one in which residents are deprived of basic necessities.

       (5) An order that CDF provide adequate medical care to residents, whether because
           of COVID symptoms, chronic health conditions, or any other medical issue. Dkt.
           1, Relief Requested “e” at p. 61.

       Point of disagreement: Defendants will not agree to immediately provide all residents in

isolation or quarantine with all required and / or prescribed medications and treatments that they

were given prior to being moved to isolation or quarantine. Instead, Defendants have agreed to

provide “clean and safe living conditions for residents in quarantine or isolation”7 and to provide

medication to residents in isolation or quarantine within 48 hours of their transfer.

       Impact on health and safety: Residents in isolation or quarantine are most in need of their

medications and treatments—not within two days of their being transferred, but on their normal

medication schedule. An asthmatic resident in isolation, for example, is most at risk of a

catastrophic outcome resulting from a lack of access to an inhaler. This problem is not

hypothetical; at least one resident who was sent to isolation at the Jail Industries Building in early

February was denied access to his inhaler. Res. Decl. B (Dkt. 2-1) ¶ 10 (“I went from Tuesday,

February 2, to Saturday, February 6, without my inhalers at JI.”). See also, e.g., Res. Decl. H (Dkt.

7-1) ¶¶ 19-25, 30 (describing how a resident transferred to JI was denied prescribed antibiotics for

a wound for at least two days).

       (6) An order that CDF immediately offer vaccinations to all members of the
           Medically Vulnerable Subclass who qualify as “high risk,” as defined by
           Maryland guidance. Dkt. 1, Relief Requested “q” at p. 62).

       Point of disagreement: Defendants will not agree to immediately offer vaccinations to all




7
       Agreement, Dkt. 52-1, p. 3, ¶ 15.

                                                 10
        Case 1:21-cv-00428-TSE Document 53 Filed 03/19/21 Page 11 of 17



high-risk residents, instead agreeing to offer these vaccinations when available and to take

reasonable steps to secure supplies. Despite Maryland having entered Phase 1B in mid-January,

which makes “high-risk incarcerated individuals” eligible for vaccination, see Compl., Dkt. 1 ¶

21, Defendants have declined to offer vaccinations to all “high-risk” residents. See Dkt. 51-3 ¶ 10

(Warden Wilson mistakenly indicating that “detainees below the age of 65 who are at increased

risk of severe covid-19 [illness] are grouped in Phase Two,” and noting that “[v]accinations have

not yet begun for Phases 2 and 3”).

       Impact on health and safety: Vaccinating as many vulnerable residents as possible will

ameliorate some of the risk to this population and lessen the burden on the facility going forward.

In addition, vaccinating as many residents and staff as possible moves the facility closer to herd

immunity. Vaccinations also reduce the need for single-cell placement for high-risk residents. In

misunderstanding Maryland’s own prioritization for vaccinations, Defendants have put residents

and staff alike at grave risk, particularly those who are most vulnerable to severe illness. This

misunderstanding also violates CDC guidance. See CDC, COVID-19 Vaccine FAQs in

Correctional       and       Detention       Centers,       https://www.cdc.gov/coronavirus/2019-

ncov/community/correction-detention/vaccine-faqs.html         (“Jurisdictions are encouraged to

vaccinate staff and incarcerated/detained persons of correctional or detention facilities at the same

time because of their shared increased risk of disease. Outbreaks in correctional and detention

facilities are often difficult to control given the inability to physically distance, limited space for

isolation or quarantine, and limited testing and personal protective equipment resources.

Incarcerated or detained persons living in correctional and detention facilities may also be older or

have high-risk medical conditions that place them at higher risk of experiencing severe COVID-




                                                  11
        Case 1:21-cv-00428-TSE Document 53 Filed 03/19/21 Page 12 of 17



19. COVID-19 outbreaks in correctional and detention facilities may also lead to community

transmission.” (emphasis added)).

       (7) An order that CDF ensure each resident receives, free of charge: (1) an individual
           supply of liquid hand soap and paper towels sufficient to allow frequent hand
           washing and drying each day; (2) tissues; and (3) adequate access to a supply of
           cleaning and disinfectant products effective against COVID to allow for cleanings
           of frequently-touched surfaces several times per day. Dkt. 1, Relief Requested “c”
           at p. 60.

       Point of disagreement: Defendants will not agree to a periodic schedule of soap

distribution, including Plaintiff’s request that Defendants provide a bar of soap to each resident

every two weeks and to provide a bar of soap if a resident requests one prior to the expiration of

the two weeks. Instead, Defendants will agree only to provide a bar of soap to each resident and

provide additional bars of soap on request if a resident runs out of soap.

       Impact on health and safety: Defendants’ proposed non-specific, non-periodic

commitment is inadequate because residents report that CDF does not provide soap when

requested by Residents. Res. Decl. B (ECF 2-1), ¶ 43 (“When I was first at CDF, they gave out

soap at least once a month. But CDF hasn’t given out bars of soap in two or three months.”); Res.

Decl. D. (ECF 4-1) ¶ 26 (“I have asked for more soap from CDF staff. They say that they are

working on it, but I never hear back, and they have never given me any.”); Res. Decl. F (ECF 5-

1) ¶ 16 (“I buy all my hygiene items, like soap, from commissary. . . . I’ve requested those things

before from CDF, and COs didn’t get that stuff.”). Some residents have had to buy soap from

commissary as a result. Res. Decl. D. (ECF 4-1) ¶ 27 (“Because of that, I have had to buy soap

with my own money from the commissary, even during this pandemic.”); Res. Decl. K (ECF 1-

12) ¶ 7 (“I had to purchase some soap from commissary this week because CDF didn’t give me

any soap.”) Agreeing to a particular timeframe on soap distribution avoids unnecessary disputes

about Defendants’ agents’ responses to requests for an essential hygiene item.


                                                 12
        Case 1:21-cv-00428-TSE Document 53 Filed 03/19/21 Page 13 of 17



       (8) An order that CDF end preemptive lockdown procedures and instead impose
           appropriate time-limited lockdown-like procedures, with that time limit clearly
           communicated to residents, only when necessary due to a known or suspected case
           of COVID, as recommended by medical and public health professionals. Dkt. 1,
           Relief Requested “i” at p. 61.

       Point of disagreement 1: Defendants will not agree to limit the duration of lockdown

procedures for COVID-related reasons (that is, to move residents to different cohorts, to sanitize

areas, or to conduct contact tracing) to a particular timeframe, including Plaintiffs’ suggestion of

24 hours. Defendants indicated that they need to retain discretion on how long these processes may

take to resolve.

       Impact on health and safety: Limitless lockdown—which has been shown to cause

psychological harm to residents—is frowned upon by the Fourth Circuit. Porter v. Clarke, 923

F.3d 348, 357 (4th Cir. 2019) (finding that conditions wherein death-row inmates spent “between

23 and 24 hours a day alone in a small . . . cell with no access to congregate religious, educational,

or social programming—pose[d] a substantial risk of serious psychological and emotional harm.”)

(quotations omitted), as amended (May 6, 2019). Defendants can and should limit the duration of

these procedures. See, e.g. Dr. Haney Decl. (ECF 29-1) ¶ 26 (“[J]ails and prisons should institute

such lockdowns only where medically necessary to resolve discrete issues, such as sanitizing

dorms or contact tracing of an infected prisoner. If such lockdowns are employed, for these limited

purposes, they should be reasonably time-limited.”).

       Point of disagreement 2: Defendants will not agree to provide substantially the same

privileges to residents in isolation or quarantine (or to provide substitutes for the decreased

recreation time or other privileges) as those in the general population.

       Impact on health and safety: Maintaining substantially the same privileges, or providing

substitutes, incentivizes residents to come forward to report symptoms of COVID, and are



                                                 13
        Case 1:21-cv-00428-TSE Document 53 Filed 03/19/21 Page 14 of 17



therefore essential. Dr. Meyer Decl. (ECF 1-27) ¶ 29(c) (“People may be deterred from reporting

symptoms out of fear of perceived punitive isolation.”); Dr. Haney Decl. (ECF 29-1) ¶ 26

(“Moreover, in extreme cases in which lockdowns are employed, the jail or prison should ensure

that inmates are given enhanced access to resources to protect their mental health, such as reading

material and adequate access to phones. In addition, the jail or prison staff should regularly

communicate with and monitor the physical and mental health of prisoners who are on lockdown.”

(emphasis added).

       (9) To the extent a resident must enter lockdown or isolation to effectuate an
           appropriate quarantine or medical isolation procedure, an order that CDF
           provide appropriate mental health services, and, if that resident has a mental
           health condition, provide enhanced psychological services in these circumstances.
           Dkt. 1, Relief Requested “k” at p. 61.

       Point of disagreement: Defendants will not agree to enhanced psychological services,

instead agreeing to “provide appropriate mental health services by” maintaining current mental-

health services.8

       Impact on health and safety: This is a problem because enhanced psychological services

are required to protected against deterioration and decompensation. Dr. Haney Decl. (ECF 29-1)

¶ 21-22 (“Although the adverse effects of isolated confinement are widespread, and jeopardize

the physical and psychological well-being of everyone exposed to them, this is especially true for

prisoners with pre-existing mental health conditions. They are particularly likely to decompensate,

suffer worsening depression, and even engage in self-harming and suicidal behavior in response

to social isolation. . . . If they cannot be [excluded from lockdown-like procedures altogether],

then they must be given access to enhanced psychological services.”)



8
       See fn. 3.



                                                14
           Case 1:21-cv-00428-TSE Document 53 Filed 03/19/21 Page 15 of 17



                                        CONCLUSION9

       Unless directed by the Court to do otherwise, Plaintiffs will bring these issues, as well as

outstanding discovery issues, before Magistrate Judge Nachmanoff as soon as possible.

       .

                                             Respectfully submitted on March 19, 2021,

                                             /s/ John Fowler

                                             Alec W. Farr (Federal Bar No. 12513)
                                             awfarr@bclplaw.com
                                             Daniel C. Schwartz (pro hac vice)
                                             dcschwartz@bclplaw.com
                                             Adam L. Shaw (pro hac vice)
                                             adam.shaw@bclplaw.com
                                             Joscelyn T. Solomon (Federal Bar No. 21555)
                                             joscelyn.solomon@bclplaw.com
                                             Brett R. Orren (D. Md. application pending)
                                             brett.orren@bclplaw.com

                                             BRYAN CAVE LEIGHTON PAISNER LLP
                                             1155 F Street, NW
                                             Washington, DC 20004
                                             (202) 508-6000 Phone
                                             (202) 508-6200 Facsimile

                                             Tianna Mays (Bar No. 21597)
                                             tmays@lawyerscommittee.org
                                             Jon Greenbaum (pro hac vice)
                                             jgreenbaum@lawyerscommittee.org
                                             Arthur Ago (pro hac vice)
                                             aago@lawyerscommittee.org
                                             John Fowler (pro hac vice)
                                             jfowler@lawyerscommittee.org
                                             Rochelle F. Swartz (pro hac vice)
                                             rswartz@lawyerscommittee.org




9
        Plaintiffs continue to seek habeas-related relief, which may only be granted by a judicial
actor. Habeas-related relief has therefore not been negotiated by the parties.

                                               15
Case 1:21-cv-00428-TSE Document 53 Filed 03/19/21 Page 16 of 17



                            LAWYERS’ COMMITTEE FOR CIVIL RIGHTS
                            UNDER LAW
                            1500 K Street NW Suite 900
                            Washington, DC 20005
                            Phone 202-662-8600
                            Fax 202-783-0857

                            Attorneys for Plaintiffs




                              16
        Case 1:21-cv-00428-TSE Document 53 Filed 03/19/21 Page 17 of 17



                                CERTIFICATE OF SERVICE

       I, John Fowler, an attorney, hereby certify that on March 19, 2021, the foregoing was filed

using the Court’s CM/ECF system. I further certify that I, or another one of Plaintiffs’ attorneys,

will promptly serve a copy of the same on the Attorney General of the State of Maryland or his

representative via email.


       /s/ John Fowler
       John Fowler




                                                17
